Citation Nr: 1456371	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-04 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for residuals of a head injury.

4.  Entitlement to service connection for residuals of a right eye injury.  

5.  Entitlement to service connection for a lung disability, claimed as chronic obstructive pulmonary disease (COPD), to include as secondary to asbestos exposure.  







REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and daughter


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to February 1972.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from April 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied the benefits sought on appeal. 

When this case was previously before the Board in May 2014, it was remanded for additional development.  The issue of entitlement to service connection for tinnitus is now before the Board for final appellate consideration.

The issues of service connection for bilateral hearing loss, residuals of a head injury, residuals of a right eye injury and a lung disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The competent medical evidence, and competent and credible lay evidence, shows that the Veteran's tinnitus is related to active duty.  


CONCLUSION OF LAW

Tinnitus was incurred during active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 38 U.S.C.A. § 5107(b).

Based on a thorough review of the record, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus.

The Veteran testified during a March 2012 hearing before the undersigned Veterans Law Judge that his tinnitus began during active duty, when he was an armor loader, driver, gunner and tank commander.  It had existed ever since.  

The Veteran's DD 214 provides that he served in Armor.  His assertion of exposure to acoustic trauma in service is consistent with the circumstances of his military service.  38 U.S.C.A. § 1154(a).  The Board finds that the Veteran was exposed to acoustic trauma in service.

The Veteran is competent to state that he experiences tinnitus, and to describe how long he has experienced tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds the Veteran's testimony is competent and credible lay evidence that his current tinnitus began during active duty, and has existed since that time.

During the hearing, the Veteran also stated that, to the contrary of a September 2008 VA audiological report, his post-service occupational noise exposure was not severe or at all comparable to his in-service noise exposure.  

In this regard, the report of the September 2008 VA audiological examination relates that the Veteran reported daily tinnitus for 38 years.  The report relates that it was not likely that the Veteran's tinnitus was a result of military noise exposure.  The Board finds that this opinion does not outweigh the Veteran's credible testimony.  Significantly, the September 2008 VA examiner failed to take into account the Veteran's lay assertions of continuous post-service tinnitus.  This lay evidence is highly relevant to the Veteran's claim and must be considered.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

A June 2014 VA examination report includes the opinion that the examiner could not provide an opinion about the etiology of the Veteran's tinnitus without resorting to mere speculation.  The Board finds that this opinion also fails to outweigh the Veteran's credible testimony.

In light of the foregoing credible lay evidence that the Veteran incurred tinnitus during active duty, the Board finds that service connection for tinnitus is warranted. 


ORDER

Service connection for tinnitus is granted.  


REMAND

The remaining issues require additional development.  

Turning to the Veteran's hearing loss claim, the report of a June 2014 VA examination provides in pertinent part that since there were no frequency specific hearing levels at the time of the Veteran's separation, based on the Veteran's history of in-service and post service noise exposure, it was not possible to determine if the Veteran's hearing loss was related to in-service noise exposure without resorting to mere speculation.  

The Board finds that the VA examiner essentially concluded that post-service hearing loss cannot be related to active duty without evidence of hearing loss at separation.  However, the absence of in-service evidence of hearing loss, including one meeting the requirements of 38 C.F.R. § 3.385, is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The decision in Hensley v. Brown, 5 Vet. App. 155, 157 (1993), provides that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between a Veteran's in-service exposure to loud noise and his current disability.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, supra.  Based on the foregoing, the Board finds that another medical opinion, that does not rely on the hearing levels at the time of the Veteran's separation, is necessary to determine the nature and etiology of the Veteran's bilateral hearing loss.  The examiner should also address the Veteran's March 2012 hearing testimony that his post-service occupational noise exposure was not severe or at all comparable to his in-service noise exposure.  The examiner should also address the Veteran's assertions that his hearing loss has existed ever since active duty.   See Dalton, supra.  

Turning to the Veteran's residuals of a head injury claim, the report of a July 2014 VA examination provides that it was less likely as not that the Veteran's residuals of a head injury were related to active duty.  The examiner explained in essence that the Veteran's service treatment records were negative for diagnoses or treatment of the Veteran's claimed head injuries.  However, the Board's May 2014 remand found that the Veteran's testimony as to active duty head injuries was credible.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra.  Based on the foregoing, the Board finds that another medical opinion, one that acknowledges the Veteran's active duty head injuries, is necessary to determine the nature and etiology of the Veteran's residuals of a head injury.  The examiner should also address the Veteran's assertions that his symptoms of head injury have existed ever since the active duty injuries.   See Dalton, supra.

The Board again observes that during the March 2012 hearing the Veteran testified that he injured his head while working at the Post Office in 1997 and submitted a worker's compensation claim.  Pursuant to the Board's prior remand, VA requested that the Veteran submit employment, medical and legal records pertaining to the 1997 head injury and worker's compensation claim, or provide necessary authorizations and information to allow VA to obtain such records.  However, the Veteran failed to respond.  On remand, VA should again request that the Veteran provide this information, as records pertaining to this injury and worker's compensation claim would be relevant to his claim for service connection for residuals of a head injury and should be obtained.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's claim for residuals of a right eye injury, his service treatment records reflect that he sought treatment for complaints of a pterygium in the right eye in 1966.  Reserve service treatment records dated in 1973 reflect a 1mm pterygium in the right eye.  The Veteran's post-service VA medical records include a January 2009 assessment of recurrent pterygium, right eye.  The Veteran had metal fragments removed from his right eye during active duty, and had a history of uveitis of the right eye with symptoms for 30 years,.  This evidence raises the possibility that the Veteran's current pterygium of the right eye is related to his active duty.  Thus, the Board finds that a remand is necessary in order for the RO to obtain a VA medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Turning to the Veteran's lung disability, claimed as COPD, to include as secondary to asbestos exposure, a July 2014 negative VA medical opinion provides that it was less likely than not that the Veteran's lung disability was related to active duty, including asbestos exposure.  The examiner explained that the Veteran's lung disability was not the type of disease that was attributed to asbestos exposure.  However, this opinion ignores a November 2011 VA pulmonary test report that refers to an asbestos-related scar and a March 2012 VA opinion that that the Veteran had lung scarring and a lung mass that were caused by asbestos exposure.  The VA examiner also failed to address the significance of the Veteran's March 212 testimony that he began smoking at age 9, and doctors found a lesion on his lung in 1972.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr, supra.  Based on the foregoing, the Board finds that another medical opinion, that acknowledges the evidence of disease related to asbestos exposure, is necessary to determine the nature and etiology of the Veteran's lung disability.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran submit employment, medical and legal records pertaining to the 1997 head injury and worker's compensation claim, or provide necessary authorizations and information to allow VA to obtain such records.  

2.  Forward the Veteran's claims folder to the examiner who conducted the June 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of any bilateral hearing loss that may be present.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence and the medical history (including that set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current bilateral hearing loss is causally related to the Veteran's in-service noise exposure.  

The Board advises the examiner that the absence of in-service evidence of a hearing loss during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  

The examiner is requested to address the significance of the Veteran's testimony that his post-service occupational noise exposure was not severe or at all comparable to his in-service noise exposure.  The examiner must consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

The examiner is requested to provide a rationale for any opinion expressed.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

3.  Forward the Veteran's claims folder to the examiner who conducted the July 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of any residuals of a head injury that may be present, to include chronic headaches.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence and the medical history (including that set forth above, which includes active duty head injuries), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current residuals of a head injury are causally related to the Veteran's in-service head injuries.  

In doing so, the examiner is requested to address the significance of the Veteran's 1997 post-service head injury.  The examiner must also consider the Veteran's lay statements regarding in-service symptoms and post-service continuity of symptoms.  

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Then, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of any residuals of a right eye injury that may be present, to include pterygium.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence, the medical history (including that set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current any residuals of a right eye injury that may be present, to include pterygium, is causally related to the Veteran's in-service right eye pterygium.  

The examiner is requested to provide a rationale for any opinion expressed. 

5.  Forward the Veteran's claims folder to the examiner who conducted the July 2014 VA examination (or a suitable substitute if this individual is unavailable) for an addendum to determine the nature, extent and etiology of any lung disability that may be present, claimed as COPD.  The claims file and electronic records must be made available to the examiner.

Following a review of the relevant medical evidence and the medical history (including that set forth above), the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that any current lung disability is causally related to in-service exposure to asbestos.  

In doing so, the examiner is requested to address the significance of the fact that the Veteran has smoked since age 9, the Veteran relates that doctors found a lesion on his lung in 1972, and recent VA medical records show evidence of disease related to asbestos exposure. 

The examiner is requested to provide a rationale for any opinion expressed. 

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

6.  Then, readjudicate the Veteran's claims.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


